     Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 1 of 10




                            No. ______


         IN THE UNITED STATES DISTRICT COURT
             WESTERN DISTRICT WASHINGTON
                      AT TACOMA


_________________________________________________________________


                       DANIEL MOODY,
                          Petitioner,

                                v.


                      JAMES OBENLAND,
                         Respondent.


_________________________________________________________________


         PETITION FOR WRIT OF HABEAS CORPUS


_________________________________________________________________



                                     Jeffrey Erwin Ellis
                                     Attorney for Mr. Moody
                                     Law Office of Alsept & Ellis
                                     621 SW Morrison St., Ste 1025
                                     Portland, OR 97205
                                     JeffreyErwinEllis@gmail.com
       Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 2 of 10




              PETITION FOR WRIT OF HABEAS CORPUS

      Daniel Moody, who was convicted in Pierce County Superior

Court and is serving a sentence imposed in that judgment (Case No. 17-

1-02109-3), respectfully requests that this Court issue a writ of habeas

corpus pursuant to 28 U.S.C. § 2254.

      Mr. Moody (DOC # 402250) is currently confined at the Twin

Rivers Unit at the Monroe Correctional Complex in Monroe,

Washington. This is his first petition for a writ of habeas corpus.

                       STATEMENT OF THE CASE

      On May 31, 2017, the State filed an Information charging Daniel

Moody with Attempted Rape of a Child, Commercial Sex Abuse, and

Communicating with a Minor for Immoral Purposes. The charges arose

from a sting operation where a police officer posed as a child.

      On September 13, 2017, the State amended the Information and

Moody pleaded guilty to two counts Child Molestation in the Second

Degree, as well as the Commercial Sex Abuse and Communication with

a Minor. The child molestation charges were identical, except that the

second count stated that the unnamed (and fictitious) child was alleged

to be a different person. There were no facts to support those charges.

Mr. Moody’s guilty plea stated:
       Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 3 of 10




      The plea agreement also included a stipulation to an

exceptionally lengthy term of community custody. In addition to

lengthy periods of incarceration that were equal to or nearly equal to

the statutory maximum, the parties were bound to recommend an

additional 36-month community custody term. However, Moody was

not told that the combined term of incarceration plus community

custody could not exceed the statutory maximum.

      Moody was sentenced on November 15, 2017 in accordance with

the plea agreement.

      On January 4, 2018, with no notice to Moody, the judgment was

amended by reducing the term of community custody (because the total

sentence exceeded the statutory maximum) by an order signed by

counsel. Because Moody was not given notice or otherwise informed, he



                                    2
       Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 4 of 10




was not given an opportunity for him to withdraw his guilty plea. Mr.

Moody also was not served with a copy of the order amending his

judgment.

     Mr. Moody filed a state post-conviction petition (called a Personal

Restraint Petition or PRP) on November 15, 2018. Attached to his

PRP, Moody explained in a sworn declaration:

     2. When I pleaded guilty, I was not told that the
     combination of a term of imprisonment and community
     custody could not exceed the statutory maximum for the
     crime.

     3. After I was sentenced according to the plea agreement, I
     was not told that my judgment was amended.

     4. I was not given notice and was not asked if I wanted to
     withdraw my guilty plea.

     5. If I was (sic) asked, I would have withdrawn my guilty
     plea.

The Court of Appeals dismissed the petition without conducting an

evidentiary hearing and the Washington Supreme Court denied review

on September 9, 2020. The Certificate of Finality was issued the next

day—on September 21, 2020. The last reasoned state court decision

was the Washington Supreme Court Commissioner’s Ruling Denying

Review.




                                   3
         Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 5 of 10




                                ARGUMENT

I.      Mr. Moody’s Guilty Plea Violated Due Process

           It was uncontested in state court that Mr. Moody was given

     material misinformation when he pleaded guilty. In fact, the judge,

     prosecutor, and defense attorney all acknowledged that Moody had

been misled when they entered an order correcting Moody’s Judgment.

        Under the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), a federal court may not grant habeas relief on a

claim adjudicated on its merits in state court unless that adjudication

“resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States,” or “resulted

in a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d).

        The term “clearly established Federal law” means “the governing

legal principle or principles set forth by the Supreme Court at the time

the state court renders its decision.” Lockyer v. Andrade, 538 U.S. 63,

71-72 (2003); see also Cullen v. Pinholster, 563 U.S. 170, 182

(2011); Williams     v.   Taylor,   529   U.S.   362,   412   (2000)(“clearly

established Federal law” consists of holdings, not dicta, of Supreme


                                      4
        Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 6 of 10




Court decisions “as of the time of the relevant state-court decision”).

However, federal circuit law may still be persuasive authority in

identifying “clearly established” Supreme Court law or in deciding

when     a   state   court   unreasonably     applied   Supreme     Court

law. See Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011).

       A state court decision is “contrary to” clearly established federal

law if the decision applies a rule that contradicts the governing

Supreme Court law or reaches a result that differs from a result the

Supreme Court reached on “materially indistinguishable” facts. Early

v. Packer, 537 U.S. 3, 8 (2002) (per curiam); Williams, supra, 529 U.S.

at 405-06; see also Cullen v. Pinholster, supra (“To determine whether

a particular decision is ‘contrary to’ then-established law, a federal

court must consider whether the decision ‘applies a rule that

contradicts [such] law’ and how the decision ‘confronts [the] set of

facts’ that were before the state court.”).

       When a state court decision adjudicating a claim is contrary to

controlling Supreme Court law, the reviewing federal habeas court is

“unconstrained by § 2254(d)(1).” Williams, supra, 529 U.S. at 406.

However, the state court need not cite the controlling Supreme Court

cases, “so long as neither the reasoning nor the result of the state-

court decision contradicts them.” Early, supra.


                                      5
       Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 7 of 10




      When a state court decision is found to be contrary to or an

unreasonable application of clearly established Supreme Court law, a

federal habeas court “must then resolve the [constitutional] claim

without      the   deference       AEDPA           otherwise    requires.” Panetti    v.

Quarterman, 551 U.S. 930, 953 (2007); see also Williams, supra, 529

U.S. at 406 (when a state court decision is contrary to controlling

Supreme Court law, a federal habeas court is “unconstrained by §

2254(d)(1)”). In other words, if a § 2254(d)(1) error occurs, the

constitutional claim raised must be considered de novo. Frantz v.

Hazey, 513 F.3d 1002, 1012-15 (9th Cir. 2008); see also Rompilla v.

Beard, 545 U.S. 374, 390 (2005).

      A guilty plea “operates as a waiver of important rights, and is

valid only if done voluntarily, knowingly, and intelligently, ‘with

sufficient     awareness          of     the        relevant    circumstances        and

likely consequences.’ ” Bradshaw v. Stumpf, 545 U.S. 175, 183

(2005) (quoting Brady        v.        United       States,    397    U.S.   742,    748

(1970)); Boykin v. Alabama, 395 U.S. 238, 242-44 (1969).

      For a plea to be knowing, intelligent and voluntary, the

defendant      must     be        advised          of   the direct,    but   not     the

collateral, consequences of the plea. Brady, supra, 397                       U.S. at

755; Torrey v. Estelle, 842 F.2d 234, 235 (9th Cir. 1988); see


                                               6
       Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 8 of 10




also Bargas v. Burns, 179 F.3d 1207, 1216 (1999) (“A trial court is not

required to inform a defendant of all of the consequences of his plea;

instead this Court only will find a due process violation where the trial

court failed to inform a defendant of the direct consequences of his

plea, as opposed to the collateral consequences.” (italics in original)).

A direct consequence is one that has “a definite, immediate and largely

automatic effect on the range of the defendant's punishment[.]” Torrey

v. Estelle, supra, 842 F.2d at 236 (citation omitted). “Before a court

may accept a defendant's guilty plea, the defendant must be advised of

the ‘range of allowable punishment’ that will result from his plea,”

including “the maximum punishment provided by law.” Id. at 235-

36 (citations omitted); see also Little v. Crawford, 449 F.3d 1075, 1080

(9th Cir. 2006) (“The essential ingredient is notice of ‘the maximum

possible penalty provided by law.’ ”) (citation omitted).

      The relevant inquiry is whether Petitioner's guilty plea was

voluntary     and    intelligent    under     the    totality   of   the

circumstances. See North Carolina v. Alford, 400 U.S. 25, 25, 31

(1970); Brady, supra, 397 U.S. at 742.




                                     7
       Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 9 of 10




      “A habeas petitioner bears the burden of establishing that

his guilty plea was    not    voluntary     and    knowing.” Little     v.

Crawford, supra (citing Parke v. Raley, 506 U.S. 20, 31-34 (1992)).

      In Hill v. Lockhart, 474 U.S. 52, 57 (1984), the inquiry with

respect to “prejudice” is whether there is a reasonable probability that,

but for the misinformation, he would not have pleaded guilty and

would have insisted on going to trial.

II.   Mr. Moody was Denied His Constitutional Right to Notice

      The second constitutional violation occurred when the decision

was made to correct the Judgment when Moody was denied notice and

as a result was not allowed the right to decide whether the

misinformation was material and, if so, to withdraw his guilty plea.

Under McCoy v. Louisiana, ___ U.S. __ , 138 S.Ct. 1500, 200 L.Ed.2d

821 (2018), Mr. Moody was denied his constitutional right when a

decision that was his to make was made on his behalf.           See also

Brookhart v. Janis, 384 U.S. 1 (1966); State v Barlow, 419 N.J.Super.

527, 17 A.3d 843 (2011) (defendant was deprived of his constitutional

right to counsel when his counsel refused to follow his direction to file

a motion to withdraw his guilty plea; implicit in the obligation to abide

by defendant's decision on entering a plea is the obligation to also

abide on his decision to withdraw a plea after it is entered). A violation


                                    8
      Case 3:20-cv-05984 Document 1 Filed 10/03/20 Page 10 of 10




of a defendant's Sixth Amendment-secured autonomy ranks as error of

the kind that the United States Supreme Court’s decisions have called

“structural”; when present, such an error is not subject to harmless-

error review. McCoy, 138 S. Ct. at 1511.

           CONCLUSION AND PRAYER FOR RELIEF

      Mr. Moody respectfully requests that this Court issue a writ of

habeas corpus to the end that he may be discharged from his

unconstitutional restraint or to grant such other relief as may be

appropriate and to dispose of the matter as law and justice requires.

                  DATED this 3rd day of October 2020

                                    Respectfully Submitted:
                                    /s/Jeffrey E. Ellis
                                    Jeffrey E. Ellis WSBA# 17139
                                    Attorney for Mr. Moody
                                    Law Office of Alsept & Ellis
                                    621 SW Morrison St. Ste. 1025
                                    Portland, OR 97205
                                    JeffreyErwinEllis@gmail.com




                                    9
